MICHAEL, Circuit Judge,
dissenting:
With all respect to my colleagues on the other side of this case, I am compelled to register a firm dissent. Women faculty members at YCU were paid less just because they were women. This fact was established by VCU’s multiple regression study. The plaintiffs’ expert argued that the study results would have been different if more factors had been included. But the expert totally failed to back up his opinion with facts or data showing that any allegedly omitted factor was a major one, that is, one that would be “statistically significant” in showing that gender had no effect on salaries. See Bazemore v. Friday, 478 U.S. 385, 106 S.Ct. 3000, 92 L.Ed.2d 315 (1986). The district court was therefore exactly right in awarding summary judgment to VCU.
Apart from their failure to apply Bazemore and established summary judgment principles, I believe that the collective opinions of my colleagues are quite disturbing for another reason: in one form or another they all criticize VCU’s Study for not taking into account performance factors and, therefore, accept (at least tacitly) the male plaintiffs’ argument that a salary equity study cannot assume that men and women on the average are equally productive. Somehow we should be far beyond that point today.
I.
VCU’s decision to implement a one-time pay adjustment to the salaries of female faculty members did not come about by whim. It was the result of over four years of study and deliberation. In 1987 the VCU student newspaper, the Commonwealth Times, published a listing of faculty salaries that prompted concerns by female faculty members that they were paid less than their male counterparts. Thereafter, several groups within VCU, including the Subcommittee on the Concerns of Women of AA/504 Committee,1 recommended to the Provost, Dr. Charles P. Rueh, that a study of faculty salaries be conducted to determine if there were pay inequities based on sex and, if such inequities were found, that VCU make appropriate adjustments. At the time there were 1,034 male faculty members and 385 female faculty members. Without taking into account any variable other than gender, the average difference in pay between male and female faculty members was $10,827.
Accordingly, Provost Ruch appointed the Salary Equity Study Committee to determine if there were gender-based disparities in pay between male and female faculty members. The Committee included a steering committee which conducted the Study, developed its methodology and authored a report of the Study with recommendations. Based on a review of the literature on salary equity and studies conducted at other universities, the steering committee determined that the conventional method for evaluating salary equity concerns was to develop a regression model.2
*685The steering committee decided that the regression analysis should take into account eight independent variables on salaries paid to 770 tenured and tenure-track faculty members. The independent variables were: (1) the national salary average (same discipline and rank), (2) doctorate or not, (3) tenure status, (4) quick tenure (within four years of appointment) or not, (5) years of experience at VCU, (6) academic experience, (7) experience, if any, as department chair, and (8) gender. When the effect of the seven variables other than gender on faculty salaries was taken into account, the effect of gender on faculty salaries was a statistically significant $1,354 in 1989. When the regression analysis was run again in 1991, it was $1,982. Thus, while the steering committee’s decision to employ a regression analysis reduced the perceived gap in pay between male and female faculty members from $10,827 to between $1,300 and $1,900, women on average were still paid significantly less than men.3
The steering committee explained in detail the basis for its decision not to include specific performance factors as independent variables in the Study, though variables such as rank and tenure status were viewed as proxies for performance. According to the committee, it designed the Study “to include as many legitimate explanatory factors as possible,” and it included “only factors that could be measured objectively and consistently for all faculty members.” The committee determined, however, that “valid and reliable measures of faculty performance across all disciplines in the University would be impossible to develop for statistical analyses.” J.A. at 48. In particular, the committee found “[sjeveral insurmountable hurdles,” including a lack of agreement on measurement and implementation procedures, reluctance by University administrators to relinquish authority in faculty evaluation and salary determination, and probable lack of support and cooperation from faculty members. Id. The committee also said that it was “unaware of any other institution which has attempted a quantitative assessment of performance on a university level for inclusion in a salary equity study.” Id. And the committee explained that “[a]lthough there are individual differences in faculty performance, the steering committee believes that there is no reason to suspect that female faculty members are less productive on the average than male faculty members.” J.A. at 59 (emphasis in original).
Moreover, while the statistical analysis clearly showed that the salaries of male and female faculty members were unequal, the steering committee recognized that “[b]e-cause of the unique circumstances that affect individual salaries, ... the regression model is not as useful for identifying specific individuals with salary equity problems.” JA. at 42. Accordingly, the steering committee recommended that VCU create a “salary equity fund” and that the funds be distributed in an across-the-board pay increase for tenured and tenure-track females covered in the Study plus individualized adjustments for extraordinary cases of salary inequity.
The recommendations were presented to the YOU Faculty Senate, which advised Provost Rueh of its vote to accept the recommendations. Provost Rueh then appointed an implementation committee to recommend salary adjustments.
*686The implementation committee reviewed submissions from female faculty members to determine how to remedy the gender gap, and it eventually decided to examine each case individually to determine appropriate adjustments (i.e., no set across-the-board pay increase was implemented, though pay increases were given at some level to each woman who made a submission). The committee examined the female faculty member’s curriculum vitae and departmental data, and where appropriate it compared the female member’s salary with similarly situated male faculty. The implementation committee issued its final report on December 20, 1991, recommending one-time salary adjustments ranging from 1% to 40% for 168 female faculty members; the median increase was 3.3% or $1,414. The salary increases were first paid in March 1992.
Against this record, the plaintiffs (five male professors) challenge the one-time salary adjustments under Title VII of the Civil Rights Act of 1964. In an attempt to defeat summary judgment, the plaintiffs have offered the deposition testimony and affidavit (filed after the district court granted summary judgment) of their expert, Dr. Fred McChesney, an economics professor from Emory University. Although he does not say by how much (and evidently he does not know), Dr. McChesney opines that the results of the VCU Study would have been different had it included additional independent variables. J.A. at 618. Dr. McChesney further opines that the VCU Study was flawed because it assumed that men and women faculty members are on the average equally productive. J.A. at 562. As to VCU, however, Dr. McChesney has failed to offer any statistical evidence in support of his opinion. As I explain below, that omission is dispositive here. It renders Dr. McChes-ney’s opinion pure speculation. With all respect to the plurality and those concurring, I must therefore dissent — on the record before us there is simply no material fact in dispute.
II.
A.
In Bazemore v. Friday, a unanimous Supreme Court determined that this circuit erred in holding that a multiple regression analysis was unacceptable evidence of discrimination. 478 U.S. at 387, 106 S.Ct. at 3002. The Court flatly rejected our conclusion that “ ‘[a]n appropriate regression analysis of salary should ... include all measurable variables thought to have an effect on salary level.’ ” Id. at 399, 106 S.Ct. at 3008 (quoting Bazemore v. Friday, 751 F.2d 662, 672 (4th Cir.1984)) (emphasis supplied by the Supreme Court). To the contrary, a regression analysis provides admissible evidence of discrimination — or, in this case, evidence of a manifest imbalance — if it “accounts for the major factors” relevant in determining whether a disparity exists in salary, and the results of the analysis show that the disparity exists based on an impermissible factor such as gender or race. Id. at 400, 106 S.Ct. at 3008-09.4
This case therefore turns on whether VCU’s regression analysis accounted for the “major” factors when determining that a disparity exists in the pay between male and female faculty members. Based on Dr. McChesney’s opinion, the plurality says that is a question for the trier of fact because the analysis should have included additional independent variables such as performance,5 any prior administrative service,6 and the amount *687of time a faculty member actually spent teaching (as opposed to the length of time since the faculty member began teaching). I disagree.
Bazemore made clear that statistical significance is the wedge that divides “major” factors from other “measurable” factors. Indeed, the Court in Bazemore criticized the governmental respondents for a trial strategy that “made no attempt — statistical or otherwise — to demonstrate that when these [omitted, but allegedly important] factors were properly organized and accounted for there was no significant disparity between the salaries of blacks and whites.” 478 U.S. at 403 n. 14, 106 S.Ct. at 3010 n. 14. In addition, the Court noted three times that the regression analyses in Bazemore showed that the salary disparities were “statistically significant.” Id. at 399 n. 9, 401, 404 n. 15, 106 S.Ct. at 3008 n. 9, 3009, 3010 n. 15. Bazemore therefore clearly signals that “major” factors are statistically significant factors.
In this case Dr. McChesney points to additional independent variables that he believes VCU should have included in its regression analysis. He opines that if these variables were included the results of the analysis would have been different. Yet, Dr. McChesney offers no evidence showing that the allegedly omitted variables are statistically significant, that is, evidence showing that the allegedly omitted factors are “major.” Accordingly, when the trier of fact hears Dr. MeChesney’s testimony, it will have no evi-dentiary basis whatsoever for concluding that any or all of the allegedly omitted variables are “major.” In fact, because Dr. McChes-ney offers only his opinion, unsupported by any evidence of statistical significance, it is pure speculation for him to say that the outcome of VCU’s regression analysis would have been different had the variables been included. It is therefore error to conclude that under the Supreme Court’s teachings in Bazemore a genuine issue of material fact is presented here.7
The plurality opinion does nothing to undercut the logic of this analysis and, in fact, the plurality seeks to avoid it altogether. The plurality attempts to justify its decision by distinguishing Bazemore on the grounds that it was decided after a trial. Thus, according to the plurality, “VCU cannot rely on Bazemore at summary judgment to establish as a matter of law that the multiple regression analysis was sufficient to determine manifest imbalance.” Ante at 676. The different procedural posture of this case is certainly a distinction between it and Bazemore. However, because the plaintiffs and their expert have failed to offer any evidence showing that any or all of the variables they claim VCU omitted from its regression analysis would be of statistical significance, it is a distinction without any analytical importance.
Indeed, because this case is at the summary judgment stage, the parties have had the opportunity to develop the record fully, and we know what evidence the plaintiffs will offer at trial in support of their position. Cf. Bazemore, 478 U.S. at 401, 106 S.Ct. at 3009 (stating that we “failed utterly to examine the regression analyses in light of all the evidence in the record”). Therefore, if under the teachings of Bazemore the plaintiffs’ evidence would be insufficient for them to succeed at trial, the evidence is, as a matter of law, insufficient to defeat VCU’s motion for summary judgment. As the Supreme Court *688said in Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 2511-12, 91 L.Ed.2d 202 (1986):
[T]he “genuine issue” summary judgment standard is “very close” to the “reasonable jury” directed verdict standard: “The primary difference between the two motions is procedural; summary judgment motions are usually made before trial and decided on documentary evidence, while directed verdict motions are made at trial and decided on the evidence that has been admitted.” Bill Johnson’s Restaurants, Inc. v. NLRB, 461 U.S. 731, 745, n. 11 [103 S.Ct. 2161, 2171, n. 11, 76 L.Ed.2d 277] (1983). In essence, though, the inquiry under each is the same: whether the evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.
Here, because the plaintiffs offered no evidence — and apparently would offer none at trial — that the allegedly omitted variables are statistically significant, the evidence is in fact so one-sided that VCU must prevail as a matter of law.
B.
The concurring opinions of Judge Wilkins and Judge Luttig also fail to point to any statistical evidence showing that VCU omitted a “major” factor from its regression analysis. Nonetheless, both opinions mistakenly believe that VCU is not entitled to summary judgment, and Judge Luttig goes so far as to argue that the plaintiffs are entitled to summary judgment based on the record before us. I cannot agree.
1.
In his concurrence Judge Wilkins recognizes that in light of Bazemore Dr. McChes-néy’s opinion does not provide a basis for concluding that “the VCU study was ‘so incomplete as to be inadmissible as irrelevant’ such that the study may not be considered evidence of a manifest imbalance.” Ante at 679 (quoting Bazemore, 478 U.S. at 400, 106 S.Ct. at 3009). Judge Wilkins believes, however, that VCU is not entitled to summary judgment because Dr. McChesney opines that “ ‘differences ascribed to gender are in fact likely due to differences in productivity’ and ‘a spurious difference attributed to gender was in fact due to having been a former administrator.’” Ante at 679 (quoting J.A. at 564-65). Judge Wilkins further believes that Dr. McChesney has provided adequate support for these conclusions (at least for purposes of defeating summary judgment) because “71 of the 82 former administrators in the VCU study were male,” ante at 679-80,8 and because Dr. McChesney says there is “ ‘a large body of empirical work’ ” from other universities which found that productivity variables favor male faculty members over female faculty members. Id. (quoting J.A. at 562). Judge Wilkins then makes an inferential leap of faith and says that taking the evidence in the light most favorable to the plaintiffs, Dr. MeChesney’s opinion is that “if the omitted variables had been included, the study would have disclosed the lack of a manifest imbalance attributable to gender.” Ante at 680.
Of course, Dr. McChesney has never said that the inclusion of the allegedly omitted variables would have eliminated the manifest imbalance attributable to gender found to exist at VCU. At most, Dr. McChesney has opined that the inclusion of such variables would have made a difference in the outcome of the Study. See J.A. at 518. How much of a difference is anybody’s guess.
In addition, even if Judge Wilkins is correct in saying that Dr. McChesney opines that the inclusion of the alleged omitted variables would have disclosed the lack of a manifest imbalance, he is still wrong to conclude that Dr. MeChesney’s opinion establishes the existence of a genuine issue of material fact. Dr. McChesney cites but one study in his affidavit in support of his opinion. See JA. at 563 (citing Raymond, Ses-nowitz & Williams, “Does Sex Still Matter? *689New Evidence from the 1980s,” 26 Econ. Inq. 43 (1988)). That study, however, did not involve VCU: it examined a single institution (Kent State University), and its authors expressly said that “it is not possible to generalize from the results of this study....” Raymond, Sesnowitz & Williams, supra, at 49 (emphasis supplied).9 Therefore, even if the plaintiffs could raise a genuine issue of material fact without offering evidence that the factors VCU allegedly omitted from its Study are statistically significant, the Kent State study provides the plaintiffs with no more than a “scintilla of evidence,” Daubert, 509 U.S. at -, 113 S.Ct. at 2798, not enough to defeat summary judgment.
Indeed, other than simply taking Dr. McChesney’s word (if Dr. McChesney actually gave his word), I am at a loss as to how one can reach the conclusion that Dr. MeChesney’s opinion establishes for purposes of summary judgment that inclusion of the alleged omitted factors would have eliminated the manifest imbalance in pay. Insofar as VCU’s Study is concerned, because Dr. McChesney does not provide any data or facts of statistical significance in support of his “opinion,” a trier of fact could not accept it. Fed.R.Evid. 702; see, e.g., Daubert, 509 U.S. at-, 113 S.Ct. at 2798 (listing cases and stating that if an expert fails to present sufficient evidence from which a reasonable juror could conclude that the expert’s position is more likely than not true, a trial court remains free to grant a directed verdict or summary judgment).10
2.
Judge Luttig, in his concurring opinion, asserts that the plaintiffs can successfully challenge VCU’s Study without showing that any omitted variable is statistically signifi*690cant provided that there are other means to establish that the variable is “major” within the meaning of Bazemore. Judge Luttig believes that such means exist here because YCU traditionally relies upon performance factors when determining the salary of individual faculty members. See ante at 682-83. Even if statistical significance does not provide the sole means for determining whether a regression analysis omitted a “major” variable, I must disagree with this analysis.
While merit and performance may be major factors when determining the pay of individual faculty members at VCU, Judge Luttig points to no evidence in the record (statistical or otherwise) showing that performance factors are “major” variables in determining whether pay inequities exist between general groupings of faculty members at YCU. Cf. Bazemore, 751 F.2d at 692-93 (Phillips, J., dissenting) (“it will always be possible ... to hypothesize yet another variable that might theoretically reduce a race-effect coefficient demonstrated by any multiple regression analysis that could be conceived”). And, as I explain below, performance factors — which are appropriate means for determining the pay of an individual faculty member — do not and, as a matter of law, cannot provide a basis for justifying salary inequities that exist on the average between general groupings of individuals, such as between male and. female faculty members at VCU.11
III.
At the heart of this case is the plaintiffs’ argument that VCU’s regression analysis was flawed because it assumed that male and female faculty members are on the average equally productive. Because the plurality and concurring opinions all criticize VCU’s Study for not taldng into account performance factors, the only conclusion I can draw is that they accept (at least tacitly) the male plaintiffs’ argument that a salary, equity study cannot assume that men and women on the average are equally productive. I, however, cannot accept the plaintiffs’ argument, and I believe that it was completely proper for VCU to assume, when conducting its Study, that men and women are on the average equally productive.
Specifically, the plurality and concurring opinions fad to realize that performance factors are important in determining pay at VCU because they measure qualitative differences in productivity between particular individuals. They are not intended to measure differences in productivity between general groupings of individuals, such as between men and women or between blacks and whites. Thus, while performance factors can measure the differences in the productivity between a particular female faculty mem*691ber and a particular male counterpart, performance factors cannot (and do not) provide a guide for measuring differences between the productivity of men and women on the average. That is simply not their function.
' Suppose, for example, that VCU had attempted to measure whether its students learn more when the professor is male rather than female. VCU might ask students whether they believe that they learn more when a male is their professor rather than a female. Or VCU might ask faculty members or administrators whether they believe that students generally learn more when taught by a male professor rather than a female professor. Theoretically, VCU could take all the student, faculty, and administrator evaluations for all professors across all disciplines and reach some “conclusion” about whether students learn more when the professor is male. But that conclusion would simply be a collection of subjective evaluations, which while having relevance when focusing on a single individual, loses all relevance when evaluating and attempting to draw generalizations about a group of individuals as a whole. And, of course, the same can be said for evaluating the quality of professorial publications and a group’s over-all service to the university.
In any event, even if performance factors could measure and did in fact show differences between the productivity of men and women on the average, the only appropriate conclusion to be drawn is that performance factors improperly favor one sex over the other, not that one sex is actually more productive than the other. If, however, performance factors do accurately measure productivity, their inclusion (or exclusion) in a university-wide quantitative study would not make any difference in the outcome of the study because performance on the average would be the same for both men and women. As a matter of law, this must be the case because an essential premise underlying Title VII is that, except in the case of a valid affirmative action plan, impermissible factors such as sex and race cannot have a bearing on one’s employment status, including one’s pay. See Johnson v. Transportation Agency, 480 U.S, 616, 107 S.Ct. 1442, 94 L.Ed.2d 615 (1987); United Steelworkers v. Weber, 443 U.S. 193, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979). For purposes of conducting a university-wide quantitative study of differences in pay between men and women, it is therefore entirely proper for VCU both to exclude performance factors and to assume that the sexes on the average are equally productive.
Of course, VCU understood what my colleagues on the other side of this case have failed to realize. When measuring differences in pay between the sexes, the steering committee assumed equal productivity (though the committee took the extra step and considered rank and tenure status as proxies for performance). However, when eliminating the pay inequity found to exist, the implementation committee examined each case individually. It then recommended a one-time adjustment in pay that varied in amount depending upon the credentials of each female faculty member and, where appropriate, the pay of similarly situated male faculty members. Thus, the record in this case shows that VCU assumed equal productivity when it made sense to do so and that VCU adjusted the pay of female faculty members in light of each female faculty member’s credentials and in relation to what male faculty members earned. In response to this analysis, Judge Luttig says that I have made this case into one of “political correctness.” Ante at 683. Perhaps I am politically correct, but in light of Title VII I am legally correct.
Finally, I must voice my disagreement with Chief Judge Wilkinson’s concurrence. We all wish to live and have our children learn in a society where gender and race have no place in evaluating merit and a person’s worth. In this case, however, the administration at VCU was confronted with facts that showed that its institution had not yet fully attained those ideals — women were being paid less as a result of their sex. That VCU should choose, on its own accord, to remedy such unequal treatment is an effort that should be applauded, not condemned. Moreover,- because VCU took action to bring about pay equality between men and women, it cannot be fairly accused of stirring up animosity and resentment or of promoting *692separatism. And, speaking of animosity, I can only wonder about the animosity created when the male plaintiffs here attempt to block efforts to remedy inequities because “on the average” they believe themselves to be of higher merit and worth than their female colleagues at VCU.
This ease should be decided on the record. It establishes that women faculty members at VCU were paid less because they were women. As a matter of law, the plaintiffs have offered no evidence that disputes that fact. The district court’s award of summary judgment to VCU should therefore be affirmed.
K.K. HALL, MURNAGHAN, ERVIN and DIANA GRIBBON MOTZ, JJ„ joined in this dissent.

. The AA/504 (which stands for affirmative action/section 504 of the federal Rehabilitation Act) Committee reviews and makes recommendations regarding VCU's equal opportunity and nondiscrimination programs and efforts.


. VCU’s Salary Equity Study provided the following description of multiple regression analyses:
In multiple regression analyses, the effect of several [independent] variables (such as rank, tenure status, or years of experience) on the dependent variable (salary) can be estimated in a mathematical model (usually a linear equation). The regression technique estimates the magnitude of each [independent] variable included in the model, the statistical significance of the estimate, average salaries, and differences in average salaries between males and females, while controlling for all other [independent] variables in the model.
The regression model also estimates the effect of the [independent] variables in terms of dollars, *685making it possible to compute a predicted salary for each faculty member in the study based on his or her current status and experience. The difference between the actual salary and the predicted salary, called the residual, is an estimate of the amount of over/underpayment received by the faculty member, when all variables in the model are considered.
J.A. at 44-45.
At the time VCU conducted its Study, the following schools had conducted salary studies using regression analyses: University of Connecticut, University of Maryland, University of Wisconsin-Milwaukee, University of Virginia, and Virginia Tech. J.A. at 46.


. The steering committee’s findings were confirmed by VCU’s expert statistician, Dr. Rebecca Klemm. Dr. Klemm testified (in deposition) that she took the steering committee’s raw data and ran new regression studies using models different from the one used by the committee. Dr. Klemm's new studies consistently showed a gender difference in salary at VCU of a magnitude "veiy similar” to that found by the committee’s original model. In moving for summary judgment, VCU has relied on the steering committee’s regression study and Dr. Klemm's testimony to establish the existence of a manifest imbalance in pay tied to the impermissible factor of gender.


. Establishing the existence of a "manifest imbalance” might sound like a hard job for an employer, but it is not. The Supreme Court recognizes that an employer seeking to institute an affirmative action plan should not have to admit to past discrimination or even present facts sufficient to establish a prima facie case of discrimination under Tide VII. Johnson v. Transportation Agency, 480 U.S. 616, 632-33, 107 S.Ct. 1442, 1452-53, 94 L.Ed.2d 615 (1987).


. As the steering committee pointed out, the Study did in fact include variables, such as rank and tenure status, that acted as measures of performance.


.The claim that prior administrative service should have been taken into account can be seen either as a claim that VCU omitted a major factor from the Study or a claim that the Study improperly inflated the pool of faculty members. See ante at 676-77 (asserting that the pool of faculty members was improperly inflated). No matter how the claim is characterized, if the plaintiffs and Dr. McChesney have failed to show that prior administrative service is a major factor *687under Bazemore, summary judgment should be granted. That is, absent such a showing, the plaintiffs and Dr. McChesney cannot establish that there would have been any meaningful difference in the outcome of the Study. All the plaintiffs and Dr. McChesney can do is speculate.


. It is, of course, black letter law that conclusory or speculative assertions do not create genuine issues of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 321, 322-23, 106 S.Ct. 2548, 2551-52, 2552-53 (1986). We have not hesitated to apply this principle in discrimination cases in the past. See, e.g., O'Connor v. Consolidated Coin Caterers Corp., 56 F.3d 542, 545 (4th Cir.1995), rev’d on other grounds, — U.S.-, 116 S.Ct. 1307, 134 L.Ed.2d 433 (1996); Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987); Ross v. Communications Satellite Corp., 759 F.2d 355, 364 (4th Cir.1985). Moreover, an expert's opinion is inadmissible when it is based on assumptions that are speculative and are not supported by the record. See, e.g., Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589-91, 113 S.Ct. 2786, 2795, 125 L.Ed.2d 469 (1993); Tyger Const. Co. Inc. v. Pensacola Const. Co., 29 F.3d 137, 142 (4th Cir.1994).


. In light of the numbers (i.e., only eleven of eighty-two former administrators at VCU are women), the plaintiffs’ argument that the variable for prior administrative service should have been included in VCU’s Study simply begs the question whether there is discrimination against female faculty members.


. Interestingly, though, the authors of the Kent State study chose not to try to measure the quality of scholarly activity and teaching performance; instead, they used status on Kent State's graduate faculty as a proxy for these omitted variables. Id. at 45 & n. 6. The authors further explained that:
[G]iven the absence of measures of research quality, teaching, and service to the university, the impact of rank on measured discrimination should be examined. If the promotion process is properly functioning, it should be one of the best available indicators of the overall contribution of an individual to the institution.
Id. at 45. Of course, in finding that a manifest imbalance in pay exists at VCU, the VCU Study also viewed rank and tenure status as proxies for performance and included these variables in the Study. Cf. ante at 676 (finding "that the questions of whether [rank and tenure] were sufficient to account for merit and whether the actual performance factors could and should have been included in the [VCU] study are questions of material fact”).


. Judge Wilkins argues secondarily that a genuine issue of material fact is raised on the question of whether VCU’s affirmative action plan unnecessarily trammeled on the rights of the plaintiffs. According to Judge Wilkins, the plaintiffs (who have not experienced a pay cut of any sort) may have had their rights trammeled because inclusion of the allegedly omitted factors would have disclosed a smaller difference in pay between that of male and female faculty members. Therefore, because the salary equity fund (for female salary adjustments) was calculated by multiplying the number of female faculty members by the average difference in pay attributed to gender in the VCU Study, the rights of the plaintiffs have been trammeled to the extent that the fund should have been smaller. Ante at 680-81.
That is the wrong analysis. If we assume (as Judge Wilkins does in this part of his opinion) that a manifest imbalance in pay exists, then the issue is whether the remedy chosen to alleviate that imbalance trammeled the rights of the plaintiffs. See United Steelworkers v. Weber, 443 U.S. 193, 208-09, 99 S.Ct. 2721, 2729-30, 61 L.Ed.2d 480 (1979). Here, VCU did not establish a salary fund and then simply provide an across-the-board pay increase of equal amount to all female faculty members at the expense of the male faculty members. Instead, VCU, through its implementation committee, required that each female faculty member who wished to be considered for a one-time pay adjustment submit supporting materials to justify any pay increase. The implementation committee then adjusted the pay of each particular female faculty member based on her credentials and, where appropriate, the pay of similarly situated male faculty members. No right or interest of any male faculty member was therefore trammeled. In fact, the plaintiffs have failed to point to a single example where the pay of a particular female faculty member was increased in a disproportionate amount. Accordingly, I assume that there is no such example. Cf. Ende v. Board of Regents of Regency Univ., 757 F.2d 176, 183 (7th Cir.1985) (stating that issue of whether affirmative action plan unnecessarily trammels the interests of male faculty members does not arise unless particular female faculty members were paid more than necessary to alleviate the pay imbalance attributable to gender).


. Equally flawed is Judge Luttig’s suggestion that the plaintiffs may be entitled to summary judgment on remand based on the collective opinions in this case. See ante at 682. n. 3. While the concurring opinion of Judge Wilkins holds that the plaintiffs have presented sufficient evidence to defeat summary judgment, Judge Wilkins makes expressly clear that VCU’s Study is not “ 'so incomplete as to be inadmissible as irrelevant'....” Ante at 679 (quoting Bazemore, 478 U.S. at 400, 106 S.Ct. at 3009). And this is true even when the evidence is viewed in the light most favorable to the plaintiffs. Of course, if the question is whether the plaintiffs are entitled to summary judgment, then we (and the district court) must view the evidence in the light most favorable to VCU. Likewise, VCU’s tender of an affirmative action plan as the basis for its decision to grant pay adjustments to female faculty members shifts the burden of proving the invalidity of the plan to the plaintiffs. See Johnson, 480 U.S. at 626-27, 107 S.Ct. at 1448-49.
Further, Judge Luttig’s (and Chief Judge Wilkinson’s) reliance on the Supreme Court’s decisions in Adarand Constructors, Inc. v. Pena, - U.S. -, 115 S.Ct. 2097, 132 L.Ed.2d 158 (1995), and City of Richmond v. J.A. Croson Co., 488 U.S. 469, 109 S.Ct. 706, 102 L.Ed.2d 854 (1989), is a red herring. See ante at 682 n. 5; ante at 678. The plaintiffs brought their complaint under Title VII and the Equal Pay Act, J.A. at 33-34, not the Equal Protection Clause. Nor have the plaintiffs attempted to raise a claim under the Equal Protection Clause in the briefs submitted to this court. There is thus no constitutional issue before us. See Johnson, 480 U.S. at 620 n. 2, 107 S.Ct. at 1446 n. 2 (deciding case based exclusively upon Title VII and declining to address Equal Protection Clause issue when "[n]o constitutional issue was either raised or addressed in the litigation below”); id. at 627 n. 6, 107 S.Ct. at 1449 n. 6 (rejecting argument that the obligations of a public employer under Title VII must be identical to the obligations under the Constitution).